Citation Nr: 0629985	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher disability rating for 
hypertension, initially evaluated as 10 percent disabling.

2.  Entitlement to a higher disability rating for 
hemorrhoids, status post hemorrhoidectomy and polypectomy, 
initially evaluated as 10 percent disabling.

3.  Entitlement to a higher disability rating for 
degenerative joint disease, lumbar spine with L4-5 annular 
tear (lumbar spine disability), initially evaluated as 10 
percent disabling from July 24, 2002 and 20 percent disabling 
from June 9, 2004.

4.  Entitlement to a higher disability rating for 
postoperative residuals of cervical disc bulge, C6-7 
(cervical spine disability), initially evaluated as 10 
percent disabling from July 24, 2002 and 20 percent disabling 
from June 9, 2004, excluding periods of temporary total 
ratings.

5.  Entitlement to a higher disability rating for asthma, 
initially evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served in the U. S. Army from November 1979 to 
November 1983, the Army National Guard from March 1988 to 
April 1991 and from October 1993 to July 2002.  

These matters came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is currently 
manifested by diastolic pressure readings that are 
predominantly 100 or less, with the use of continuous 
medication; diastolic pressure of predominantly 110 or more, 
with definitive symptoms is not found.

2.  The veteran's service-connected residuals of 
hemorrhoidectomy are manifested by persistent bleeding 
without evidence of secondary anemia linked to his 
hemorrhoids or fissures.

3.  For the relevant period prior to June 9, 2004, the 
veteran's lumbar spine disability was primarily manifested by 
pain and slight limitation of motion.

4.  For the period commencing June 9, 2004, the veteran's 
lumbar spine disability has been primarily manifested by pain 
on use and moderate limitation of motion and without any 
incapacitating episodes.

5.  For the relevant period prior to June 9, 2004, the 
veteran's cervical spine disability was primarily manifested 
by pain and slight limitation of motion.

6.  For the period commencing June 9, 2004, the veteran's 
cervical spine disability has been primarily manifested by 
pain on use and moderate limitation of motion and without any 
incapacitating episodes.

7.  The veteran's asthma does not require courses of oral or 
parenteral corticosteroids at least three times per year, 
immunosuppressive medication, or monthly visits to a 
physician; pulmonary function tests show both forced 
expiratory volume in one second and the ratio of forced 
expiratory volume in one second to forced vital capacity to 
be above 55 percent of predicted. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for hypertension have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2005).

2.  The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for the residuals of 
hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).  

3.  Entitlement to an evaluation in excess of 10 percent for 
the lumbar spine disability for the period prior to June 9, 
2004, is not warranted.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 5290 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243, effective September 26, 2003.

4.  Entitlement to an evaluation in excess of 20 percent for 
the lumbar spine disability for the period commencing June 9, 
2004, is not warranted.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 5290 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243, effective September 26, 2003.

5.  Entitlement to an evaluation in excess of 10 percent for 
the cervical spine disability for the period prior to June 9, 
2004, is not warranted.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 5290 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243, effective September 26, 2003.

6.  Entitlement to an evaluation in excess of 20 percent for 
the cervical spine disability for the period commencing June 
9, 2004, is not warranted.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 5290 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243, effective September 26, 2003.

7.  The criteria for a rating in excess of 30 percent for 
asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in January 2005.  The content of the 
notice provided fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
notice was not sent until after the initial rating, the Board 
finds that any defect with respect to the timing of the 
required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for higher ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran appealed the initial assignment of the 
evaluations for the service-connected disabilities and, 
accordingly, the Board has considered the appropriateness of 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Even though the RO increased the schedular rating for the 
veteran's service-connected respiratory and spinal 
disabilities during the appeal, the issue of entitlement to a 
higher rating remained on appeal, as the veteran has not 
indicated his desire to withdraw those issues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293 is now 
Diagnostic Code 5243).  It should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the revision.  See 38 U.S.C.A. 
§ 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

Entitlement to a rating higher than 10 percent for service-
connected hypertension

Based on inservice treatment, a rating decision in November 
2002 granted service connection for hypertension and assigned 
a 10 percent evaluation under the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  This rating contemplates a 20 
percent evaluation when diastolic pressure is predominately 
110 or more, with definite symptoms.  Where there is a 
diastolic pressure of predominately 120 or more and 
moderately severe symptoms, a 40 percent evaluation is for 
assignment.  Id.  

A review of the evidence shows one diastolic reading of 110 
in November 2004.  However, the medical evidence during this 
time period indicates that the veteran's diastolic pressure 
has been predominantly less than 110.  VA clinical notes 
dated between 2003 and 2005 report diastolic pressures of 100 
and lower.  Additionally, VA clinical and examination reports 
notes that his hypertension is well-controlled by his 
medication.  As such, a rating in excess of 10 percent for 
the veteran's service-connected hypertension is not warranted 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7101.

Entitlement to a rating higher than 10 percent for service-
connected hemorrhoids, status post hemorrhoidectomy and 
polypectomy 

During military service the veteran underwent polypectomy and 
hemorrhoidectomy.  Based on inservice treatment service 
connection was granted for hemorrhoids, status post 
hemorrhoidectomy and polypectomy in the November 2002 rating 
action.  A 10 percent evaluation was assigned.  A separate 10 
percent evaluation for fecal incontinence was granted in a 
June 2005 rating action.   

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 20 percent 
rating is assigned for hemorrhoids with persistent bleeding 
and with secondary anemia, or with fissures.  

VA outpatient records show that the veteran has reported 
persistent bleeding due to his hemorrhoids.  At VA 
examination in February 2005, there was no evidence of 
bleeding, anemia, fissures or redundant tissue.  VA 
outpatient records dated in 2004 notes evidence of anemia, 
however, in August 2004, the veteran's anemia was linked to 
Thalassemia.  Accordingly, the evidence shows that the 
veteran's hemorrhoids were no more than moderate in severity, 
and did not satisfy the criteria for a higher rating under 
38 C.F.R. § 4.114, Diagnostic Code 7336.  

Entitlement to a rating higher than 10 percent for the 
service-connected lumbar spine disability prior to June 2004, 
under the old regulations.

The service medical records show that the veteran was treated 
for back strain on several occasions.  Eventual diagnostic 
testing in 2000 revealed degenerative disc disease of the 
lumbar spine with an L4-5 annular tear.   

Based on inservice treatment, in the November 2002 rating 
action, service connection was granted for the lumbar spine 
disability, effective July 24, 2002.  A 10 percent evaluation 
was assigned.  

The Board will initially determine if a higher rating is 
warranted under the old law (Diagnostic Codes 5292, 5293, and 
5295).  Arthritis due to trauma, substantiated by X-ray 
findings, shall be rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provides 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a noncompensable rating was warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation requires characteristic 
pain on motion.  A 20 percent rating was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for mild intervertebral disc 
syndrome.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent rating.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5293.  

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Under the old criteria, a 100 percent rating was assigned for 
spinal pathology resulting in ankylosis of the entire spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (prior to September 30, 2002).

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

The lumbar spine disability was rated by the RO as 10 percent 
disabling, for slight limitation of motion under Diagnostic 
Code 5292.  As noted above, prior to the revisions, a 20 
percent rating was warranted for moderate limitation of 
motion.  The May 2004 VA examination report shows that the 
lumbar spine flexion was 80 degrees.  This reported finding 
does not support the assignment of a higher disability 
evaluation under Diagnostic code 5292 as this approximates no 
more than slight limitation of motion.  

Further, the Board points out that nowhere is it indicated 
that the veteran had unilateral loss of lateral spine motion, 
which would be required by Diagnostic Code 5295 for a higher 
evaluation.  The VA examination reports failed to show any 
evidence of muscle spasm or loss of lateral spine motion in 
any anatomical position. Therefore a higher disability 
evaluation is not warranted under this code.

The Board considered whether the veteran should be granted a 
rating in excess of 10 percent under the old regulations that 
relate to intervertebral disc syndrome.  Moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent rating.  In this case the sensory and motor 
examinations were intact, and there were no abnormal 
reflexes.  Therefore a higher rating is not warranted.  

The pain on use of his back which the veteran described to 
examiners was, the Board finds, adequately and appropriately 
compensated at the 10 percent level and did not warrant an 
evaluation in excess of 10 percent under 38 C.F.R. §§ 4.40, 
4.45, or DeLuca, supra.  The complaints and findings recorded 
during this period are consistent with not more than slight 
limitation of motion.

Entitlement to a rating higher than 10 percent for the 
service-connected lumbar spine disability prior to June 2004, 
under the new regulations

The new regulations provide the following rating criteria 
(General Rating Formula for Diseases and Injuries of the 
Spine): a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees; 
extension is zero to 30 degrees; and left and right lateral 
rotation were zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

The Board does not find that the veteran's lumbar spine 
disability exceeds the 10 percent when rated under the new 
Diagnostic Code 5237.  As noted the veteran's forward flexion 
during this time period was recorded as 80 degrees, which 
does not equate to a higher disability evaluation.  Further 
there is no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  So entitlement to an evaluation in excess of 10 
percent for his lumbar spine disability under Diagnostic Code 
5237 is not warranted.   

As noted above, the current criteria of Diagnostic 5243 
evaluate intervertebral disc syndrome on either the total 
duration of incapacitating episodes over a 12 month period or 
by combining under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The veteran was not under any doctor-prescribed bed rest for 
incapacitating episodes of intervertebral disc syndrome, 
during the past 12 months, let alone the two to four weeks 
required for a 20 percent rating.  Moreover while the veteran 
complained of radiating pain, which may be indicative of 
neurologic involvement, no chronic neurologic manifestations 
of intervertebral disc syndrome were identified.  Further, 
there was no evidence that there is ankylosis of the lumbar 
spine.  

In sum, the pertinent evidence of record, which includes the 
reports of VA examinations, as well as, the veteran's written 
statements and testimony, provides no basis for a current 
evaluation in excess of 10 percent, under any applicable 
diagnostic code.  

Entitlement to a rating higher than 20 percent for the 
service-connected lumbar spine disability subsequent to June 
2004, under the old regulations.

In a December 2005 rating action the evaluation for the 
veteran's lumbar spine disability was increased to 20 
percent, effective June 9, 2004.  

In considering the limitation of motion and pain under the 
old law, during this period, the veteran reported multiple 
complaints including constant pain.  Moreover, the medical 
records for this period of time show that the veteran's 
lumbar spine motion was decreased to 60 degrees of flexion at 
VA examination in November 2005.  However, this does not 
support the assignment of a higher disability evaluation and 
approximate no more than moderate limitation of motion.  
Further, the pain on use of his back which the veteran 
described to examiners was, the Board finds, adequately and 
appropriately compensated at the 20 percent level and did not 
warrant an evaluation in excess of 20 percent under 38 C.F.R. 
§§ 4.40, 4.45, or DeLuca, supra.  The complaints and findings 
recorded during this period are consistent with not more than 
moderate limitation of motion.

The Board considered whether the veteran should be granted a 
rating in excess of 20 percent under the old regulations that 
relate to intervertebral disc syndrome.  However, severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief was not demonstrated at the VA 
examinations by the reported objective findings.  The 
findings, to include neurological, sensory and deep tendon 
reflex findings, do not show severe intervertebral disc 
syndrome, nor is severe intervertebral disc syndrome shown by 
the other findings of record.  The veteran's symptomatology 
was usually described as mild.  In fact electromyograph (EMG) 
studies in April 2006 indicated that there was no evidence of 
radiculopathy.   

The disability might alternatively be assigned an evaluation 
in excess of 20 percent using the criteria of Diagnostic Code 
5295 for lumbosacral strain.  However, there is no evidence 
that the veteran's low back disability is severe.  There was 
no evidence of listing of the spine upon VA examinations or 
marked limitation in forward bending.  The veteran has normal 
lateral motion.  Consequently, the Board finds that a 
disability evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5295.  Moreover, the record 
does not reveal the appellant's lumbar spine disability is 
manifested by vertebral fracture or ankylosis considered 
under Diagnostic Codes 5286 and 5289.  

Entitlement to a rating higher than 20 percent for the 
service-connected lumbar spine disability subsequent to June 
2004, under the new regulations.

In regard to the new regulations, the Board does not find 
that the veteran's lumbar spine disability exceeds the 20 
percent when rated under the new Diagnostic Code 5237.  A 40 
percent rating requires limitation of forward flexion of the 
thoracolumbar to 30 degrees or ankylosis.  At the most recent 
VA examination flexion of the lumbar segment of the spine was 
60 degrees.  Under the new law this would be commensurate 
with a 10 percent rating.  So entitlement to an evaluation in 
excess of 20 percent for his lumbosacral spine disability 
under Diagnostic Code 5237 is not warranted.  

In considering the neurological manifestations, there is no 
medical evidence that any physician has prescribed bed rest 
for the veteran's lumbosacral disability during the relevant 
time period.  At the November 2005 VA examination, it was 
noted that the veteran did not report any self-prescribed or 
doctor prescribed bed rest for his lumbar spine problem.  
Therefore, his back disability may not be evaluated on the 
duration of incapacitating episodes.  

The Board has considered whether the veteran would be 
entitled to an evaluation in excess of 20 percent if 
evaluated separately on his neurologic and orthopedic 
symptoms.  At the VA examination in November 2005, he 
reported radiculopathy in the right lower extremity on 
straight leg raising.  There was also reported mild spasm on 
the right paraspinal muscle.  The Board notes that this could 
evidence neurological impairment.  However, as noted the EMG 
studies in April 2006 were negative for radiculopathy in the 
lower extremities.  A higher evaluation would require 
increased neurological symptoms or increased limitation of 
motion.  Therefore, a higher evaluation would not be 
warranted.

Entitlement to a rating higher than 10 percent for the 
service-connected cervical spine disability prior to June 
2004 under the old regulations

During service the veteran complained of neck pain.  Magnetic 
resonance imaging (MRI) of the cervical spine in October 2001 
revealed C6-7 bulging.

Based on inservice treatment service connection was granted 
for cervical disc bulge, C6-7, effective July 24, 2002, in 
the November 2002 rating action.  A 10 percent evaluation was 
assigned.  

Under the old rating criteria, limitation of motion of the 
cervical segment of the spine was rated as 10 percent 
disabling when slight, 20 percent disabling when moderate and 
as 30 percent disabling when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.

The cervical spine disability was rated by the RO as 10 
percent disabling, for slight limitation of motion.  The 
Board finds that this rating approximated the manifestations 
reported on VA examination.  In September 2003 VA examination 
the range of motion study indicated that flexion was 60 
degrees, extension was 20 degrees, right and left tilt was 15 
degrees on each side, and rotation was 60 degrees on each 
side.  At VA examination in May 2004, the examiner indicated 
that he had near normal range of motion of the cervical 
spine.  Forward flexion was 65 degrees, extension was 40 
degrees, lateral flexion was 35 to 40 degrees on each side, 
and rotation was 45 degrees on each side.  Therefore a higher 
evaluation is not warranted based on limitation of motion.  

Further, there was no evidence of muscle spasm, loss of 
lateral spine motion in any anatomical position, or moderate 
intervertebral disc syndrome.  Therefore a higher disability 
evaluation is not warranted under Diagnostic Codes 5293 or 
5295.

The veteran reported multiple complaints, including pain and 
weakness.  However, the evidence concerning the level of the 
veteran's cervical spine disability does not support the 
assignment of a higher disability evaluation.  Sensory and 
motor examinations were essentially intact, and reflexes were 
symmetrical.  The pain on use of his neck which the veteran 
described to examiners was adequately and appropriately 
compensated at the 10 percent level.  

Entitlement to a rating higher than 10 percent for the 
service-connected cervical spine disability prior to June 
2004 under the new regulations

Concerning limitation of motion under Diagnostic Code 5237, 
there is no medical evidence suggesting that the veteran had 
forward flexion of the cervical spine 30 degrees or less; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait, or abnormal spinal contour, or kyphosis.  

Moreover, an evaluation in excess of 10 percent has not been 
warranted under the diagnostic code pertaining to 
intervertebral disc syndrome in effect since then.  As noted, 
the veteran is not under any doctor prescribed bed rest for 
incapacitating episodes of intervertebral disc syndrome, so 
his neck disability may not be evaluated on the duration of 
incapacitating episodes.  Further, there was no neurological 
impairment noted on the VA examinations conducted during this 
time period.  

Entitlement to a rating higher than 20 percent for the 
service-connected cervical spine disability subsequent to 
June 2004 under the old regulations

A MRI was performed in August 2004, which revealed moderate 
paracentral disc at the C6-C7 level.  He underwent cervical 
fusion in November 2004.  A post surgical December 2004 EMG 
showed severe acute left C7 radiculopathy and mild acute left 
C8 radiculopathy.  CT myelogram in January 2005 showed a soft 
tissue mass at the left C6-C7, right disc herniation with 
mild-moderate neural foraminal narrowing at C5-C6 on the 
right side, and a disc osteophytes complex at C3-C4 with 
narrowing of the spinal canal.  He underwent revision of the 
cervical fusion in February 2005.

In a December 2005 rating action the evaluation for the 
veteran's cervical spine disability was increased to 20 
percent, effective June 9, 2004.  Based on neurological 
manifestations a separate 20 percent evaluation for left 
upper extremity radiculopathy was assigned.  

In considering the limitation of motion and pain during this 
period, the veteran reported multiple complaints including 
constant pain.  At VA examination in November 2005, there was 
30 degrees of flexion, 20 degrees of extension, 30 degrees of 
rotation to each side, and 30 degrees of lateral flexion to 
each side.  This does not support the assignment of a higher 
disability evaluation and approximate no more than moderate 
limitation of motion.  

In regard to his neurological symptoms, as noted, the veteran 
has been granted a separate rating for his neurological 
manifestations in the form of left upper extremity 
radiculopathy.

In regard to pain, at VA examination in November 2005, the 
examiner noted that repetitive use did cause more pain and 
weakness.  However, the evidence concerning the level of the 
veteran's cervical spine disability during this time period 
does not support the assignment of a higher disability 
evaluation.  Besides the neurological impairment in the left 
upper extremity sensory and motor examinations were 
essentially intact, and reflexes were symmetrical.  VA 
examination in March 2005 indicated that the deep tendon 
reflexes were 2+ and equal at the biceps and brachioradialis.  
He had 4/5 strength in the left triceps and 5/5 in the 
deltoids, right triceps, biceps and intrinsic muscles of the 
hands.  The pain on use of is neck which the veteran 
described to examiners is adequately and appropriately 
compensated at the 20 percent level and does not warrant an 
evaluation in excess of 20 percent under 38 C.F.R. §§ 4.40, 
4.45, or DeLuca, supra.  



Entitlement to a rating higher than 20 percent for the 
service-connected cervical spine disability subsequent to 
June 2004 under the new regulations

The evidence concerning the level of the veteran's cervical 
spine disability during this time period does not support the 
assignment of a higher disability evaluation under the new 
laws and regulations.  While the veteran underwent surgical 
procedures for his cervical spine disability during this time 
period he was appropriately assigned 100 percent ratings for 
his increased symptomatology.  Besides his periods of 
hospitalization and recuperation, there is no medical 
evidence that any physician prescribed bed rest for the 
veteran's cervical spine disability during the relevant time 
period.  Nor is there evidence in the record, during this 
time period, suggesting that the veteran had forward flexion 
of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

In conclusion the evidence shows that the veteran's cervical 
spine disability approximated those manifestations outlined 
under a 10 percent rating prior to June 2004 and a 20 percent 
rating, thereafter, under either the old or new law.  

Residual scarring

The veteran has undergone surgery for his hemorrhoidal and 
cervical spine disabilities.  The Board has also considered 
whether any residual surgical scarring warranted a higher 
evaluation.  The schedule of ratings provides a 10 percent 
rating for unstable, tender or painful superficial scars or 
if there is limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  The 
veteran has not reported any complaints regarding any 
scarring and the record does not show that the scarring is 
productive of any significant functional impairment, nor 
otherwise disabling.  As the scarring has not been shown to 
result in functional limitation, a higher rating is not 
warranted.  Esteban v. Brown, 6 Vet. App. 259 (1994).  



Entitlement to a rating higher than 30 percent for service-
connected asthma 

Based on inservice treatment for respiratory conditions, 
service connection was granted for asthma, effective July 24, 
2002, in the November 2002 rating action.  A 10 percent 
evaluation was assigned.  In June 2004, the evaluation was 
increased to 30 percent, effective in July 2002.

Diagnostic Code 6602 primarily rates the pulmonary condition 
based on pulmonary function study test results including 
Forced Expiratory Volume in one second (FEV-1), or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.  38 C.F.R. § 4.97, Diagnostic 
Codes 6600, 6602.

A 30 percent rating requires FEV-1 of 56 to 70 percent, or; 
FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.

A 60 percent rating is warranted for bronchial asthma with 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least 3 
per year) courses of systemic (oral or parenteral) 
corticosteroids.

In this case, the evidence of record shows that the veteran's 
latest, February 2005, pulmonary function tests resulted in 
FEV-1 of 80 percent of predicted and FEV/FVC of 75 percent.  
In November 2005, the pulmonary function tests resulted in 
FEV-1 of 82 percent of predicted and FEV/FVC of 76 percent.  
These results are well within the criteria contemplated for a 
30 percent rating.  Moreover, all pulmonary function tests 
conducted before the 2005 readings were within the range of 
the 30 percent evaluation.  Thus, the test results, as a 
whole, do not meet the criteria for a 60 percent rating.

In addition, although VA outpatient records show that the 
veteran has been treated for exacerbations of asthma on 
occasion, the record does not show that he has had to visit a 
physician at least monthly for required care of 
exacerbations.  Finally, he has not undergone at least three 
courses of systemic corticosteroids per year.  At the hearing 
he testified he was taking prednisone, but his recent 
medication lists do not show this drug.  In short, his 
symptomatology does not more nearly approximate the criteria 
set forth for a 60 percent rating.  Therefore an evaluation 
in excess of 30 percent is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids, status post hemorrhoidectomy and polypectomy is 
denied.

Entitlement to an evaluation in excess of 10 percent for the 
lumbar spine disability for the period prior to June 9, 2004, 
is denied.

Entitlement to an evaluation in excess of 20 percent for the 
lumbar spine disability for the period commencing June 9, 
2004, is denied.

Entitlement to an evaluation in excess of 10 percent for the 
cervical spine disability for the period prior to June 9, 
2004, is denied.

Entitlement to an evaluation in excess of 20 percent for the 
cervical spine disability for the period commencing June 9, 
2004, is denied.

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


